Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Jinmimi Network, Inc. (the “Company”) on Form 10-Q for theperiod endingMarch 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Deng Zhang, Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingMarch 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingMarch 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of Jinmimi Network, Inc. Jinmimi Network Inc. May 14, 2010 By: /s/Deng Zhang Deng Zhang President, CEO and Chairman of the Board of Directors
